Per Curiam.
The Supreme Court of Georgia upon writ of certiorari reversed this court’s judgment rendered in this case. See State Farm Mut. Auto. Ins. Co. v. Hodges, 111 Ga. App. 317 (141 SE2d 586) and 221 Ga. 355 (144 SE2d 723). The judgment of this court therefore is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment of the trial court overruling the defendant’s demurrer is reversed.


Bell, P. J., Frankum and Hall, JJ., concur.

*608Decided November 5, 1965.
Fulcher, Fulcher, Hagler •& Harper, E. D. Fulcher, A. Montague Miller, G. C. Dekle, Jr., for plaintiff in error.
Thomas M. Odom, contra.